Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. The 
Authorization for this Examiner amendment has been given by Robert L. Showalter 
(Reg. No. 33,579) on 03/02/2021.

In the claims:    

              In claim 2, line 1; “a cutting activity” has been changed to –the cutting 
activity--.

             In claim 10, lines 2-3; “an electrical hair removal device” has been changed 
 to –the electrical hair removal device--.

              In claim 16, line 1; “a cutting activity” has been changed to –the cutting 
activity--.
              


Election/Restrictions    
2.         Claims 1-2, 8-9, 16, 18 and 19 are allowable. The restriction requirements of claims 3, 5-7, and 10-15 as set forth in the Office action mailed on 10/10/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-V mailed on 10/10/2019 has been withdrawn and claims 3, 5-7 and 10-15 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 1-3, 7-16 and 18-19 are allowed. 
The claims are allowable because prior art fails to teach a cutting activity of the electrical hair removal device during use is determined based on a change of duration of the periodic time pattern of the induced voltage as compared to the periodic time pattern of the induced voltage when no cutting activity occurs, in combination with other limitations set forth in claim 1. 

              Regarding claim 1, Brum et al. (2002/0180251) and Nola (4,469,998) alone or in combination, as applied to the rejection of the claims in the Non-Final Rejection mailed on 12/03/2020, fail to teach above-mentioned limitations set forth in claim 1.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    March 1, 2021